Title: From George Washington to Zechariah Lewis, 28 September 1798
From: Washington, George
To: Lewis, Zechariah



Sir,
Mount Vernon 28th Sepr 1798

The best apology I can make, for suffering your letter of the 11th of July to remain so long unacknowledged, is to offer a plain & simple detail of facts.
Soon after it came to hand, I requested a Gentleman of my

acquaintance in Alexandria, to obtain for me the route & distance from that place to the Natural Bridge. This though promised, from causes unnecessary to enumerate, was not accomplished before I was siezed with a fever, which reduced me low, and left me in such a debilitated state, as to render writing both irksome & improper.
After this, I had to apply through another channel for the information you required & enclosed is the result.
I thank you for sending me Doctr Dwights Sermons, to whom I pray you to present the complimts of—Yr Most Obedt & Hble Servt

Go: Washington

